Title: To George Washington from Lund Washington, 14 November 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Novmbr 14th 1775

Inclose’d I send you an Ac[coun]t of money paid away by me Since you left Home with what I have Recieved from Mrs Washington

& others—there are several sums of money which so soon as recieve’d were diliverd to Mrs Washington & therefore, were no longer in my Possession than whilst I was Countg it—I have also set it down that you may know who it was got from the money now in the House I have Cr[edited] in the Ac[coun]t—It perhaps may appear by the Dates of Several sums paid by me in the Ac[coun]t that the Debts were contracted Since you went away, but it is otherways—they were against you before, but paid by me Since, I have the Ac[coun]ts with the rec[eip]ts to Shew—the Ballance to B. Eddy is the man you bought sugar of a little before you left home & I believe paid for it in flour all but the above, & Cash—Roberts Hire’d Hurst to go with him to the mouth of Rapohanuck & drew an order on your Brother John for the money—Hurst charge—Macome for Coffee was a purchase some time before you left home. Lawson for Iron, by Contract was to have been paid in May. Butcher for Nots &c. you had of him—Hunters Ac[coun]t your mother wrote to me desireg I woud get her a piece of Linnen, none being to be got in that part of the Country & to be charge’d to you & some other trifles which Mrs Washington got of him—Flemings Ac[coun]t the reason why he was not paid when the other repairs agnst the Former was paid off, was if I remember right, it was thought to be an unreasonable Charge—& so putt of from time to time—Jennifer & Hooes Ac[coun]t Leathr Breeches, Cotten &c.—Harrison for Lanphier was accep[te]d by you, Fitzgerrald & Pears, an Assum[p]s[i]t of yours to pay to one Harrison for Lanphier fell in their Hands. I settled with them for the Mistake in the Sugar sold him—Taylers Ac[coun]t Flax seed &c.—I Bought of Gibson 16M 20d. Nails—I mention these that you may understand the Charge—as to the Cr. it wants no explanation.
I Shall indeavour to raise Stone out of our Banks, for the Chimney Tops & have them Cut & put up this Winter—do you mean to have the Store House & the other House hearafter to be Built opposite with Stone Tops likewise[?] I think the Kitchen Chimneys look very well finish’d as they are but I will have them pulld down—I have painted the Roofs of the Kitchen & Store House & intend to paint the sides likewese together with the House now about. We are gatherg Corn & I believe Shall make

a good Crop—but I fear it will be troublesome getg it in, the frequent Rains which we have had since the 12th of Augst has made the Ground so exceedg Wet that at this time our Carts mire so that we can Scarcely drive them in the Fields. I have been sometimes thinkg (if you think it not too near the River) to Build a Strong House at Morrises—& put your Wine, Rum, & other goods in it—I am at a loss to know where to move them—I wish you woud tell me in your first Letter after this comes to hand whether you approve of it—perhaps I may be oblige[d] to move them before, if so I cannot tell where I shall send them to. In my last I mention’d Captn Boucher, Captn Conway, Mr John West & Mr Ramseys, haveg been down to sound the River they found the Channel in every part very wide in a part of the River above Maryland point where most people thought it very Narrow 588 yds so that it is generally believ’d impractacable or at least, if done, very expensive—in Consequence of my speakg to some of the Committee of Charles Cty Marryland & giveg them Extracts of your Letter together with a Letter from Colo. Mason, they appointed the gentlemen Whose Names are Anexd to the Draught inclosed—Survey’d the River, this day the Draught was sent to me inclosed in a Letter from Mr Jennifer that I might see what Steps they had taken & tellg me of their readiness to do every thing in their power I send it to you for your Satisfaction, I believe we must defend our plantations upon Potowmack with our Musquets—I believe the gentlemen are ready & willing to turn out & defend any mans property—but the common people are most Hellishly freightned. I sold mr Goodriche, some Ship Stuff at 7/6 pr C.—amtg to between 70. & 80£. he gave me an order upon Mr James Kirk for £50. the Ballance to be paid in Octbr—Mr Kirk pd Mr John West £40 which is not mention’d in the Inclosed Ac[coun]t—the remaing £10 I shall soon get, but I cannot tell when I shall have an opportunity to get the Ballance from Goodrich—I have in vain applyd to Mr Bullett for the 25£ you paid for him to Wilper—Salt Petre Shoud be made in a House, we have no house about here But at Doeg Run, the Mill, & in the Neck there is a Tobacco House that will do but I am at a loss at this Season of the Year for Materials[.] had it been attempted in the Fall we might have Collected Various kinds of Weeds aded to

Other things, with the Bottoms of those Houses so as to made Beds of Stuff that woud, if we may depend upon what the writers upon it say, yielded a great profit—whether woud not the Earth that has lain coverd so long with Wheat Straw, Stable Dung, & indeed every kind of Litter as our Barn Yards, Especially the one in the Neck, produce much of it—but what shoud I do for Boilers, about the Home House, if you remember all the old lime that was taken out of the Walls is laid about in heaps designd as you have said to put under the grass Walks—now I am told if that with much other Stuff that lays about this House was all put together in a Pit & kept cover’d it woud produce a great deal of it—I can assure you it will give me pleasure to undertak⟨e⟩ the makeg of Salt Peter or any other thing that you approve off. In your Letter you speak of Mrs Barns Staying here in the Absence of Mrs Washington to asist in takeg care of the Family—Mrs Washington seems to think it will not answer—so that what to me is very disagreeable, I must encounter that of House keeping—but I will chearfully do that & every thing that lays in my power for you[.] As to Spin[nin]g I will take care to forward it all I can—the people Shall be cloath’d[.] I hope ⟨the⟩ Satisfaction you will recieve When you again have the pleasure of Mrs Washington Mr Custis & his Ladys Company may be equal to my Wishes—that God may bestow on you all the Blessg of this Life is the most ardent wish of your affectionate & Humble Servt

Lund Washington


this House has been so Crouded with company since Mrs Washington came home that I fear many things is left undone that shoud have been done before she left home—I write in haste & a little confuse’d.

